19-11845-shl       Doc 71       Filed 10/30/19 Entered 10/30/19 15:15:17        Main Document
                                             Pg 1 of 39




                D: +1 212-225-2086
               jrosenthal@cgsh.com



                                                      October 30, 2019

VIA ELECTRONIC MAIL AND ECF

The Honorable Sean H. Lane
United States Bankruptcy Court for the Southern District of New York
One Bowling Green
New York, NY 10004-1408
shl.chambers@nysb.uscourts.gov


               Re:      In re BSG Resources Limited, No. 19-11845 (SHL)

Dear Judge Lane:

                We write on behalf of Vale S.A. (“Vale”) in the above-captioned proceeding in
response to the Joint Administrators’ discovery status update, dated October 25, 2019 (the
“Discovery Update”) [Dkt. 70], in order to preview for the Court the main concerns we intend to
raise at the upcoming November 4 discovery conference.

I.     Continued Delay

                The Joint Administrators’ document production remains in a continued state of
delay, this time in direct violation of the deadlines established by this Court’s order.

                Vale served discovery requests on the Joint Administrators on June 14, 2019; four
and a half months later, the Joint Administrators have produced only a small fraction of the
documents they have been ordered, and committed, to produce. Their delay in making
meaningful productions after the passage of several months continues to frustrate Vale’s ability
to develop its objections to the request for recognition and the statutory direction that “[a]
petition for recognition of a foreign proceeding shall be decided upon at the earliest possible
time.” 11 U.S.C. § 1517(c). At the October 3, 2019 hearing (the “October 3 Hearing”), Your
Honor observed that the Joint Administrators had taken “a series of positions . . . that basically
really don’t seem to have a whole lot of merit to slow discovery down.” Oct. 3, 2019 Hr’g Tr.
19-11845-shl          Doc 71       Filed 10/30/19 Entered 10/30/19 15:15:17                      Main Document
                                                Pg 2 of 39
Hon. Sean H. Lane, p. 2


21:14-18; see also id. 6:22-23 (“I’ve never seen a case with these kind of discovery problems in
my nine years plus on the bench.”). In response, the Joint Administrators represented that they
would complete certain described phases of their document production within 20 days. Oct. 3,
2019 Hr’g Tr. 32:2-6.1 Given this representation, and in light of the Joint Administrators’ prior
failure to produce documents expeditiously, the Court’s Discovery Order dated October 21, 2019
ordered that, “[c]onsistent with the importance of a timely resolution of a petition filed under
Chapter 15 of the Bankruptcy Code, the Joint Administrators shall use their best efforts to
complete discovery as soon as possible.” Discovery Order ¶ 9. The Court also specifically
ordered the Joint Administrators to complete their production of certain documents by October
26, 2019, and “reserve[d] its authority to sanction a party for failure to act in good faith in
discovery.” Discovery Order ¶¶ 8, 11.

                Just one day before the deadline in the Discovery Order, on October 25, 2019, the
Joint Administrators advised Vale and the Court that they would not comply with this deadline,
and instead unilaterally declared that they would target the completion of this phase of
production by November 8. Discovery Update, at 3. The Joint Administrators did not seek an
extension from the Court or Vale, and they have not identified any change in circumstances that
could warrant giving them even more time to stretch out the production. As troubling, the Joint
Administrators declined to make a firm commitment on their completion date, noting in a
footnote that they “reserve the right to adjust this target and seek further extension of any
anticipated or stated completion dat[e].” Id. at 3 n.4.

               The Joint Administrators’ cavalier suggestion that they are not held to Court-
ordered production deadlines is untenable and counterproductive to the purposes of Chapter 15.
Vale respectfully requests that the Court grant appropriate relief to address the Joint
Administrators’ failure to comply with the Discovery Order, including without limitation setting
a firm and final deadline – with specified sanctions for non-compliance – by which the Joint
Administrators must complete document discovery.

II.      Deficient Searches For Responsive Documents

               Delay, moreover, has been far from the only problem. Since the October 3, 2019
Hearing, and in anticipation of the Joint Administrators’ now-delayed production of documents,
Vale has been working in good faith to resolve the parties’ discovery disputes. After receiving
the Joint Administrators’ first discovery progress reports, which, as required by the Discovery
Order, included a description of the search terms or other means used to identify responsive
documents,2 Vale wrote to the Joint Administrators on October 18, 2019 identifying specific
concerns with the Joint Administrators’ proposed search terms and the deficiencies they exposed


1
         The Joint Administrators subsequently asked to extend their production deadline from October 23, 2019 to
October 26, 2019. Letter from Frederick Hyman to the Court, dated Oct. 16, 2019 [Dkt. 65]. Vale did not oppose
this extension, and the Court’s October 21, 2019 Discovery Order (“Discovery Order” or “Order”) [Dkt. 69] adopted
this October 26 deadline.
2
         See Ex. A (Letter from Jarret P. Hitchings to Jeffrey A. Rosenthal et al., dated Oct. 11, 2019); Ex. B (Letter
from Jarret P. Hitchings to Jeffrey A. Rosenthal et al., dated Oct. 14, 2019); Ex. C (Letter from Jarret P. Hitchings to
Jeffrey A. Rosenthal et al., dated Oct. 18, 2019).
19-11845-shl         Doc 71       Filed 10/30/19 Entered 10/30/19 15:15:17                      Main Document
                                               Pg 3 of 39
Hon. Sean H. Lane, p. 3


in the Joint Administrators’ document production efforts. See Ex. D (Letter from Jeffrey A.
Rosenthal to Frederick D. Hyman et al., dated Oct. 18, 2019) (the “October 18 Letter”).

                The Joint Administrators initially refused to respond to the substantive points
Vale raised in its October 18 Letter, and instead, by email dated October 23, 2019 (two days
before announcing they would fail to meet their production deadline), asserted that Vale should
wait until after the Joint Administrators completed their production to raise its concerns with the
Administrators’ search terms. Ex. E (Email from Rick D. Hyman to Robert Schwieder et al.,
dated Oct. 23, 2019 at 3:18pm). Vale urged the Joint Administrators to comply with paragraph
10 of the Discovery Order,3 whereupon they agreed to meet and confer on October 25, 2019 to
discuss the issues raised in the October 18 Letter (the “October 25 Meet and Confer”).

                Hoping to narrow the outstanding issues that might require Court intervention at
the November 4 hearing, Vale wrote to counsel for the Joint Administrators the following day to
memorialize the positions that the Joint Administrators took during the October 25 Meet and
Confer. On October 28, 2019, however, the Joint Administrators renounced many of the
representations Vale asserted they had made during the October 25 Meet and Confer. See Ex. E
(Email from Emily J. Balter to Rick D. Hyman et al., dated Oct. 26, 2019 at 1:22pm; Email from
Jarret P. Hitchings to Emily J. Balter et al., dated Oct. 28 at 10:18am).

               As a result, despite Vale’s best efforts to narrow or fully resolve these discovery
disputes without Court intervention, and notwithstanding the Discovery Order, there remain a
number of issues that regrettably require the Court’s assistance. While there are many issues
Vale could raise, and it reserves the right to do so, Vale has set forth below examples of the Joint
Administrators’ positions that Vale has concluded are indefensible on their face.

         A.       The Joint Administrators’ Continued Failure To Produce Easily-Identifiable
                  Documents

               A number of Vale’s so-ordered discovery requests seek basic information that
should be readily available for the Joint Administrators to identify, locate, and produce. See,
e.g., Ex. A (Document Requests 3, 7, 28, 40, 43, 44, 56, 66, 67). As Vale first served these
requests more than four months ago, on June 14, 2019, there is no conceivable basis for the Joint
Administrators’ continued failure to produce these documents.

                For example, one of Vale’s so-ordered document requests called for the
production of the Joint Administrators’ filings and other communications with the Guernsey
Court. Ex. A (Document Requests 66, 67). Documents that have been filed in the Guernsey
proceeding should be readily accessible, and should have been gathered and produced
immediately upon receipt of Vale’s initial document requests last spring. Nonetheless, at the
October 25 Meet and Confer, counsel for the Joint Administrators represented that they still did
not have all of their own client’s Guernsey court filings. This delay is inexcusable, and Vale


3
         See Discovery Order ¶ 10 (“If there is a dispute about the search terms, the parties shall meet and confer
about the search terms so as to use their best efforts to reasonably resolve such dispute(s) without Court
intervention.”).
19-11845-shl         Doc 71       Filed 10/30/19 Entered 10/30/19 15:15:17                    Main Document
                                               Pg 4 of 39
Hon. Sean H. Lane, p. 4


requests that the Court order the immediate production of the court filings by Friday, November
8, 2019.

                The Joint Administrators recently suggested that they still need to determine
whether production of these documents is permitted by the Guernsey Court and any applicable
orders. See Ex. E at CGS&H pp. 4-5. Respectfully, it is inexcusable that having received Vale’s
requests in June – and this Court having ordered their production in July after having considered
the Joint Administrators’ various objections to Vale’s requests – the Joint Administrators suggest
they have yet to determine which judicial filings may require Guernsey court approval and take
steps to obtain any such approval. Notably, in the many months since their production has been
sought, the Joint Administrators have never explained how these filings are confidential under
Guernsey Law or, even if they are, why they cannot be produced under the Confidentiality
Stipulation and Protective Order entered by this Court on August 6, 2019 [Dkt. 39].4 See In re
Platinum Partners Value Arbitrage Fund, L.P., 583 B.R. 803, 815 (Bankr. S.D.N.Y. 2018)
(holding that the party objecting to discovery has the burden of proving that foreign law prohibits
such discovery); cf. Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Court for the S.
Dist. of Iowa, 482 U.S. 522, 544 n.29 (1987) (foreign blocking statutes “do not deprive an
American court of the power to order a party subject to its jurisdiction to produce evidence even
though the act of production may violate that statute”).

               Relatedly, as detailed in Vale’s October 18 Letter to the Joint Administrators,
there are several other categories of easily-identifiable documents that the Joint Administrators
have yet to produce because they insist on locating them through search terms despite the Joint
Administrators’ ability to identify these categories of documents far more easily, quickly,
inexpensively, and reliably by other methods. When Vale’s counsel raised this at the October 25
Meet and Confer, the Joint Administrators claimed to have also performed a “manual” search for
these documents but have been unable to explain what this process entails or why these
documents have not been produced. See Ex. E at CGS&H pp. 4-5. These categories include, by
way of example, Roslindale PTE’s financial statements and any retainer agreements between
BSGR, Beny Steinmetz, or his corporate affiliates and former French President Nicolas
Sarkozy.5




4
         The Court has already rejected the Joint Administrators’ reliance on the assertion that because certain
documents – specifically, the Driver Affidavits – were sealed in Guernsey, they must be sealed in this proceeding.
See June 13, 2019 Hr’g Tr. 13:19-14:3, 25:17-22. In any event, the Joint Administrators still have not produced a
fully unredacted version to Vale of the February 27, 2018 Driver Affidavit, the affidavit on which the Guernsey
Administration is based.
5
         In its October 18 Letter, Vale also questioned the Joint Administrators’ failure to identify the sources or
procedure for their “targeted searches,” and asked why the Joint Administrators were using “targeted searches” or
responded “N/A,” instead of employing search terms for document requests that asked for “any and all” documents
or used similarly comprehensive terms. Ex. D at 3, 5. The Joint Administrators have promised to provide Vale with
a written explanation clarifying the distinction between their so-called “manual” search process and the use of
search terms, as well as a written explanation of the “targeted searches” purportedly employed to locate responsive
documents for several of Vale’s document requests. See Ex. E at CGS&H p. 5. To date they have failed to do so,
and Vale reserves all rights pending receipt of written explanations for these processes.
19-11845-shl      Doc 71     Filed 10/30/19 Entered 10/30/19 15:15:17            Main Document
                                          Pg 5 of 39
Hon. Sean H. Lane, p. 5


       B.       Arbitrary and Overly Narrow Search Terms

                While Vale has refrained from asking the Court to engage in a request by request
review at this time of the Joint Administrators’ proffered search terms to identify documents that
are responsive to Vale’s so-ordered Document Requests, there are certain proposed terms that are
facially inadequate and appear to have been specifically crafted to limit the production of
responsive documents. Indeed, during the October 25 Meet and Confer, the Joint Administrators
explained that they often selected search terms to limit the number of responsive documents and
ensure the manageability of their review process. See Ex. E at CGS&H p. 5. But while it makes
sense to narrow search terms in order to better target responsive documents by separating the
wheat from the chaff, the Joint Administrators’ approach is often nothing more than to narrow
terms to eliminate responsive and non-responsive documents alike without any effort to
distinguish between them. Vale raised four specific issues related to the Joint Administrators’
search terms in the October 18 Letter – the Joint Administrators have failed to adequately
respond to any of the four.

                First, the Joint Administrators frequently and inexplicably used the full official
names of certain corporate entities as search terms, rather than the names more commonly used
to refer to those entities, as described in the chart below:

            Request No(s).   Joint Administrators’ Proposed        Vale’s Proposed
                             Search Term(s)                        Simpler Search
                                                                   Term(s)
                3, 21        “balda foundation”                    Balda
                3, 52        “nysco management corp”               Nysco
                  3          “onyx financial advisors”             Onyx
                28, 33       “octea limited”                       Octea
                 33          “Star West Investments Limited”       Star West
                36, 37       “standard chartered plc”              Standard Chartered
                                                                   SCB
              42, 43, 44     “Roslindale PTE”                      Roslindale
                  51         “litigation solutions limited”        LSL
                             “litigation solutions ltd”            Litigation Solutions
                 53          “tiffany & co”                        Tiffany
                             “tiffany and co”                      Tiffany’s
                             “tiffany & company”
                             “tiffany and company”

There is no rational justification for the Joint Administrators to use more complex search terms
other than to reduce the number of documents for review by excluding documents that are
equally likely to be responsive. For example, the Joint Administrators have offered no reason to
believe that references in documents to “Balda” are to any entity other than the “Balda
Foundation” and therefore, the decision not to review and produce documents that contain the
word “Balda” unless it is immediately followed by “Foundation” serves no purpose other than to
artificially narrow the scope of responsive documents. The same can be said for references in
documents to “Octea” that are not followed by “limited,” to “Nysco” that are not followed by
19-11845-shl        Doc 71       Filed 10/30/19 Entered 10/30/19 15:15:17                    Main Document
                                              Pg 6 of 39
Hon. Sean H. Lane, p. 6


“management corp,” to “Standard Chartered” that are not followed by “plc,” and so on. Unless
they can articulate a basis for believing that the search terms in the right-hand column above
result in an unreasonably higher percentage of false hits, the Joint Administrators should be
ordered to use the logical search terms in that column.

                Second, the Joint Administrators proposed to employ keyword search terms where
it makes no sense not to search by domain. For example, in response to Vale’s request for
“[a]ny and all documents and communications between BSGR and financial advisors and/or
auditors,” the Joint Administrators proposed using the search terms “ernst & young” and “ernst
and young.” See Ex. A (Document Request No. 8). But by definition, communications between
BSGR and Ernst & Young and its associates can all be identified by collecting emails sent to or
from email addresses with “ey.com” domains. By forsaking the obvious approach of collecting
emails to or from the ey.com domain in favor of limiting them to emails that actually contain
“ernst & young” or “ernst and young” in the body of the email, the Joint Administrators are not
even attempting to collect and review the large majority of responsive documents for no logical
reason. The same principle applies to responsive documents and communications involving,
among others, Baker Tilly, Binder Dijker Otte LLP, and the Royal Court of Guernsey. See id.
(Document Request Nos. 8, 24, 67). All of these should be located through domain searches and
not the use of more limited search terms.

                  Third, the Joint Administrators’ proposed search terms frequently use proximity
connectors to narrow search results artificially and inappropriately (such as by requiring certain
words to be within 10 or 20 words of other words). See, e.g., id. (Document Request Nos. 21,
28, 52, 60). The imposition of those limiting agents constitutes a completely arbitrary and
artificial restraint on the scope of Vale’s court-ordered discovery and, not surprisingly, the Joint
Administrators have offered no explanation for their use or claimed that the percentage of false
hits rises materially without such proximity connectors, as they must.

                Fourth, we offer the Court a particularly egregious example of the Joint
Administrators’ use of proposed search terms to withhold potentially responsive and material
documents. Having been ordered to produce “documents sufficient to identify the ownership
structure of and beneficial interests in the Balda Foundation,” the Joint Administrators refuse to
review documents unless they contain both “Balda” and “Agnes.” Id. (Document Request 20).
But that omits all documents that reference any interest in “Balda” of “Beny” or “Steinmetz” or
“BS” or anyone else. Searching only for “Agnes” (presumably Agnes Steinmetz, the wife of
Beny Steinmetz) assumes a conclusion – that Agnes Steinmetz is the sole beneficiary of the
Balda Foundation – that not only is contrary to what the Joint Administrators advised the Court,6
but is contrary to the Court’s finding that Beny Steinmetz holds a financial interest in BSGR
through his beneficial interest in the Balda Foundation.7 And by presuming the conclusion, the
Joint Administrators defeat the key purpose of discovery in the first place.

                 The Joint Administrators have offered to provide Vale with a written response
identifying (i) the search term hit rate for each of the document requests described above using

6
        Oct. 3, 2019 Hr’g Tr. 14:16-18 (the Joint Administrators represented to the Court that “[t]he joint
administrators themselves do not know if Beny Steinmetz and his family ultimately own and control Balda”).
7
        Oct. 3, 2019 Hr’g Tr. 29:3-6.
19-11845-shl        Doc 71       Filed 10/30/19 Entered 10/30/19 15:15:17                   Main Document
                                              Pg 7 of 39
Hon. Sean H. Lane, p. 7


their current search terms, and (ii) the search term hit rate for each of these document requests
using Vale’s proposed search terms. Ex. E at CGS&H p. 5. Putting aside that any such analysis
should have been performed before the selection of search terms in order to guide such selection,
these statistics are meaningless. It is self-evident that more detailed search terms will yield fewer
hits, but the key question is whether more complex terms are necessary to reduce the percentage
of unresponsive hits. We have thus suggested that to the extent the Joint Administrators desire to
perform a comparison, they should review a sample of hits using their and our respective search
terms in order to see if the narrower terms are necessary to separate responsive from
unresponsive documents rather than merely minimize hits by ignoring large quantities of
responsive documents. Finally, the Joint Administrators’ disclosure of various information about
the costs they have incurred to date in connection with their discovery efforts to date is a red
herring at best. The various inefficient approaches and laborious strategies described above were
undertaken by the Joint Administrators without prior consultation with Vale, and any costs
incurred by the Joint Administrators’ in pursuing ineffective strategies should not be a basis for
them to get out of compliance with the discovery that the Court has repeatedly directed them to
undertake.

        C.       Pending Issues

                 While we have raised certain of the most troubling categorical issues with the
Joint Administrators’ document production efforts to date, given that their document production
is still ongoing, Vale reserves the right to raise additional issues with the Court at a future time.
In particular, the Joint Administrators have not provided even a partial privilege log to date, but
instead “expect” to provide one when their production is completed. Ex. E at CGS&H pp. 1, 4.
The Joint Administrators also have not yet produced the documents that contained improper
redactions based on “commercially sensitive” designations to Vale in an unredacted form, even
though they were directed to do so by the Court.8 Moreover, the Joint Administrators assert that
they have requested documents from Beny Steinmetz, certain present and former directors of
BSGR, Balda, Nysco, and Onyx, and that their efforts to obtain those documents are ongoing,
but have not yet produced any documents from these custodians.

                 Thank you for Your Honor’s consideration.

                                                         Respectfully submitted,



                                                         /s/ Jeffrey A. Rosenthal


Enclosures

cc:     Frederick Hyman, Esq.
        Michael R. Lastowski, Esq.


8
         Oct. 3, 2019 Hr’g Tr. 108:20-22 (“[Y]ou’re going to go back and you’re going to produce them attorneys’
eyes only with that information unredacted.”).
19-11845-shl   Doc 71   Filed 10/30/19 Entered 10/30/19 15:15:17   Main Document
                                     Pg 8 of 39




                        Exhibit A
19-11845-shl           Doc 71     Filed 10/30/19 Entered 10/30/19 15:15:17                         Main Document
                                               Pg 9 of 39
     NEW YORK                                                                                                  SHANGHAI
      LONDON                                                                                                    ATLANTA
    SINGAPORE                                                                                                  BALTIMORE
   PHILADELPHIA                                FIRM and AFFILIATE OFFICES                                     WILMINGTON
     CHICAGO                                                                                                      MIAMI
  WASHINGTON, DC                                                                                              BOCA RATON
  SAN FRANCISCO                                                                                               PITTSBURGH
                                               JARRET P. HITCHINGS
  SILICON VALLEY                                                                                                NEWARK
                                            DIRECT DIAL: +1 302 657 4952
     SAN DIEGO                                                                                                 LAS VEGAS
                                           PERSONAL FAX: +1 302 397 2740
    LOS ANGELES                          E-MAIL: JPHitchings@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                  LAKE TAHOE
      BOSTON                                    www.duanemorris.com                                            MYANMAR
     HOUSTON                                                                                                      OMAN
      AUSTIN                                                                                            A GCC REPRESENTATIVE OFFICE
                                                                                                             OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                         ALLIANCES IN MEXICO
                                                                                                             AND SRI LANKA




October 11, 2019


VIA E-MAIL

Jeffrey A. Rosenthal, Esquire
Lisa M. Schweitzer, Esquire
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006

          Re:        BSG Resources Limited (in administration); Case No.: 19-11845 (SHL)

Dear Counsel:

       Please accept this discovery progress report in accordance with the Court’s oral ruling
issued on October 3, 2019. The Joint Administrators made the following production during the
week ending October 11, 2019:

          October 10, 2019 – JA0001473 to JA0006734 (836 documents; 5,262 pages) including,
          but not limited to, documents responsive to Document Request Nos. 1, 2, 3, 5, 10, 11, 14,
          57, 58, 59, 60.

        In addition, a schedule setting forth the search terms and methodologies applied to the
various databases being searched for responsive documents is annexed hereto. This schedule and
the referenced searched terms and methodologies are continuously reviewed and may be revised
or refined as during the course of discovery.

                                                                 Very truly yours,


                                                                 /s/ Jarret P. Hitchings




D UANE M ORRIS LLP
222 DELAWARE AVENUE, SUITE 1600   WILMINGTON, DE 19801-1659                    PHONE: +1 302 657 4900    FAX: +1 302 657 4901
     19-11845-shl                        Doc 71                Filed 10/30/19 Entered 10/30/19 15:15:17                                                                       Main Document
                                                                            Pg 10 of 39
Schedule 1

BSG Resources Limited (in Administration)
Response to Vale S.A.'s first request for production of documents to the Joint Administrators.
Summary of keywords and/or methodology used to identify potentially responsive documents and, where applicable, intial counts of potentially responsive documents.

This document is a working draft and as such the information set out below is subject to change as the disclosure process continues.

Request No. Vale Request                                                                                                       Keywords used and/or search              Other filters used          Doc. Review
                                                                                                                               methodology* **                                                        Count (inc
                                                                                                                                                                                                       families)
1            Documents sufficient to identify all of BSGR’s assets, the locations of those assets, whether such assets have    TARGETED SEARCH: Undertaking             N/A                                 TBC
             been pledged, and the locations of the parties to whom they have been pledged.                                    searches for relevant documents in
                                                                                                                               company books and records



2            Any and all structural and organizational charts or spreadsheets sufficient to identify all entities and affiliates "organisation* chart" OR "org chart"  Limited to BSGR                     3,057
             of BSGR, including those not identified in Ex. B of the Verified Chapter 15 Petition such as BSG Capital Markets OR "organisation* structure" OR "org (company) data
             Limited and BSG Real Estate Limited.                                                                                structure" OR "organisation* diagram" sources only
                                                                                                                                 OR "org diagram" OR organagram OR
                                                                                                                                 "legal structure"
                                                                                                                                 or filename is like "group structure"



3            Documents sufficient to identify (i) all directors, board members, and officers; (ii) the frequency of board of   (minutes w/2 meeting) AND ("balda                                           1,194
             director meetings; and (iii) the locations of such meetings for BSGR, and other entities associated with BSGR     foundation" OR "onyx financial           File name is not like
             including but not limited to, the Balda Foundation, Onyx Financial Advisors, and Nysco Management Corp            advisors" OR "nysco management           "Canadian Pathfinder"
                                                                                                                               corp")



4            Documents sufficient to identify all advisors, consultants and beneficial owners affiliated with BSGR, including N/A                               N/A                                          N/A
             but not limited to, the Balda Foundation, Onyx Financial Advisors, Nysco Management Corp., and Beny
             Steinmetz, and their location.
5            Documents sufficient to identify all employees of BSGR, including their location, title and employment status TARGETED SEARCH 1: Entire contents No date filter                               1,342
             from 2014 to present.                                                                                            of company folders entitled
                                                                                                                              "Personnel Files" and "Employment
                                                                                                                              Contracts" and their subfolders
                                                                                                                              reviewed.

                                                                                                                            TARGETED SEARCH 2: Targeted search
                                                                                                                            of administration files for relevant
                                                                                                                            documents.
6            Documents sufficient to identify all professionals retained by BSGR and/or the Joint Administrators, including TARGETED SEARCH: Company books       N/A                                         TBC
             by not limited to those in Guernsey and any persons who continue to manage BSGR’s affairs, the locations and and records searched for relevant
             places of residence of such individuals, and the amounts (if any) currently owned by BSGR to such individuals. documents

7            Any and all financial statements of BSGR, whether unaudited or audited for financial years 2014 through           "bsg resources" w/10 "FINANCIAL          N/A                                6,030
             present.                                                                                                          STATEMENTS For the year ended"
8            Any and all documents and communications between BSGR and financial advisors and/or auditors concerning           ("baker tilly" OR "ernst & young" OR     File extension is not   Included in above
             the financial statements of BSGR, whether unaudited or audited for financial years 2014 through present.          "ernst and young") AND ("financial       xls, xlsx, csv          count as searches
                                                                                                                               statement*" OR fy20* OR "fy 20*" OR                                      combined
                                                                                                                               audit)                                 File name is not like
                                                                                                                                                                      octea
9            Any and all documents concerning debt arrangements between BSGR and all its subsidiaries, parents and             No keywords - specific docs identified N/A                                    N/A
             related entities, including but not limited to debt arrangements with BSG Capital Markets Limited and BSG
             Real Estate Limited and documents related to the Joint Administrators’ demand for payment from BSG Capital
             Markets Limited and BSG Real Estate Limited.
10           Documents sufficient to identify (i) all bank accounts held by or on behalf of BSGR as of (A) the date of the     TARGETED SEARCH: Targeted search         n/a                                  634
             commencement of the foreign insolvency proceeding, February 27, 2018, (B) the date of the Enforcement             of administration financial records
             Petition, April 23, 2019, and (C) the date of the filing of the Chapter 15 Petition, June 3, 2019; (ii) the       folder for relevant documents.
             locations of such accounts; and (iii) the balances in such accounts.
11           Any and all bank statements related to the bank account held with Banque J Safra Sarasin in Switzerland for       "statement-safra" OR "statements-        No date filter                       222
             financial years 2014 through present.                                                                             safra" within the file name

12           Documents sufficient to identify (i) all of BSGR’s creditors including intercompany or associated company    No keywords - specific docs identified N/A                                           3
             creditors; (ii) secured, unsecured, and contingent creditor claims, including disputed claims, and (iii) the
             locations and places of residence of such creditors’ claims.
13           Any and all documents concerning the amount and nature of BSGR creditors’ claims, including with regards to N/A                                     N/A                                         n/a
             secured creditors, an identification of the relevant pledged property and its location.




14           Documents sufficient to identify the nature of BSGR’s business activities conducted or directed from BSGR’s       TARGETED SEARCH: Targeted search N/A                                          TBC
             headquarters in Guernsey, as of (A) the date of the commencement of the foreign insolvency proceeding,            of administration folders for relevant
             February 27, 2018, (B) the date of the Enforcement Petition, April 23, 2019, and (C) the date of the filing of    documents.
             the Chapter 15 Petition, June 3, 2019.




15           Documents sufficient to identify the nature of BSGR’s business activities conducted or directed from each of      TARGETED SEARCH: Targeted search N/A                                          TBC
             the United States, the United Kingdom, Guinea, Sierra Leone, Switzerland, Israel, and Nigeria, as of (A) the      of administration folders for relevant
             date of the commencement of the foreign insolvency proceeding, February 27, 2018, (B) the date of the             documents.
             Petition, April 23, 2019, and (C) the date of the filing of the Chapter 15 Petition, June 3, 2019.




16           Any and all documents reflecting any actions taken by the Joint Administrators to investigate the transfer of     TARGETED SEARCH: Targeted search         N/A                                  TBC
             assets of BSGR to its owners or affiliates or other parties for their benefit (including without limitation the   of administration folders for relevant
             $500 million payment from Vale) and the location of the parties involved or implicated in such actions.           documents.
17           Documents sufficient to identify any and all creditors of BSGR that opposed or expressed any view relating to     TARGETED SEARCH: Targeted search         N/A                                  TBC
             the relief sought in the Verified Chapter 15 Petition.                                                            of administration records for relevant
                                                                                                                               documents.
18           Documents sufficient to identify any and all parties that opposed or expressed any view relating to the relief    TARGETED SEARCH: Targeted search         N/A                                  TBC
             sought in the Verified Chapter 15 Petition.                                                                       of administration records for relevant
                                                                                                                               documents.
19           Any and all documents sufficient to demonstrate the nature and extent of advisory and technical services          TARGETED SEARCH: Searches for            N/A                                  TBC
             BSGR has provided and currently provides to its subsidiaries and any compensation or other consideration it       relevant documents in company books
             receives for such services.                                                                                       and records
20           Documents sufficient to identify the ownership structure of and beneficial interests in the Balda Foundation.     balda AND agnes                          No date filter                     3,081




                                                                                                    Page 1 of 4
     19-11845-shl                      Doc 71                Filed 10/30/19 Entered 10/30/19 15:15:17                                                                  Main Document
                                                                          Pg 11 of 39

Request No. Vale Request                                                                                                    Keywords used and/or search          Other filters used             Doc. Review
                                                                                                                            methodology* **                                                       Count (inc
                                                                                                                                                                                                    families)
21         Any and all documents showing any direct or indirect relationship of Beny Steinmetz, any member of his           ("Balda Foundation" OR Steinmetz)    No spreadsheets           Included in above
           family, and/or the Balda Foundation in any entity that the Joint Administrators believe may be a current or      w/50 ("Star West" OR "standard                                 count as searches
           contingent creditor of BSGR, including Litigation Solutions Limited, Star West and GSOL                          chartered" OR SCB OR "Litigation                                       combined
                                                                                                                            Solutions" OR LSL OR GSOL OR "Global
                                                                                                                            Special
                                                                                                                            Opportunities")

22         Documents sufficient to identify (i) the locations where BSGR’s books and records are maintained; and (ii) the TARGETED SEARCH: Targeted search       N/A                                     TBC
           nature and identity of such books and records.                                                                 of pre administration company files
                                                                                                                          for relevant documents.
23         Any and all documents filed by BSGR, BDO LLP or Joint Administrators with the Guernsey Registry between        N/A                                    N/A                                     TBC
           March 9, 2007 and January 16, 2018, including but not limited to all Change of Director Forms filed since the
           Guernsey Administration began.
24         All documents and communications between BDO LLP and BSGR concerning applications for an administrative BDO AND ("BSGR" OR "BSG Resources")           Dated between                         3,186
           order before the Guernsey Court.                                                                                                                      01/07/2017 and
                                                                                                                                                                 08/03/2018
25         All documents and communications between BDO LLP and BSGR concerning applications for an administrative          N/A                                  N/A                                     N/A
           order before the U.S. Bankruptcy Court.



26         Any and all budgets concerning the administration of BSGR and any and all communications between BDO LLP         budget*                              No date filter                        1,615
           and BSGR concerning those budgets.
                                                                                                                            Limited to the following folders:
                                                                                                                            BSGR Insolvency - Billing
                                                                                                                            BSGR Insolvency - Working Papers -
                                                                                                                            Lead Schedules - YEAR 1
                                                                                                                            BSGR Insolvency - Working Papers -
                                                                                                                            Lead Schedules - YEAR 2



27         Any and all documents concerning BDO LLP’s agreement with any person to pay BDO LLP for their services as     n/a                                     n/a                                     N/a
           Joint Administrators in connection with the Verified Chapter 15 Petition or otherwise in connection with BSGR
           and documents sufficient to identify the source, direct or indirect, of such payments.
28         Any and all financial statements of Octea from 2014 through present.                                          "OCTEA LIMITED" w/10 "FINANCIAL         N/A                                     969
                                                                                                                         STATEMENTS For the year ended 31
                                                                                                                         December"
29         Documents sufficient to (i) identify directors, officers, managers, employees, consultants, creditors, or     TARGETED SEARCH: Searches for           N/A                                     TBC
           shareholders of Octea and (ii) show the ownership structure thereof.                                          relevant documents in company books
                                                                                                                         and records
30         Any and all documents concerning any loan combination agreement between Octea and BSGR and any                TARGETED SEARCH: Searches for           N/A                                     TBC
           amendments thereto.                                                                                           relevant documents in company books
                                                                                                                         and records
31         Any and all documents concerning management services provided to Octea by BSGR, including but not limited TARGETED SEARCH: Searches for               N/A                                     TBC
           to managing agreements between Octea and BSGR.                                                                relevant documents in company books
                                                                                                                         and records
32         Any and all documents provided to Joint Administrators as part of the Joint Administrators’ monitoring of     TARGETED SEARCH: Targeted search        N/A                                     TBC
           Octea’s financial statements and performance, including but not limited to any documents received as part of of administration records for relevant
           Joint Administrators’ observer status on Octea’s board.                                                       documents.
33         Any and all documents concerning agreements between BSGR and Star West and any amendments thereto,            "octea limited" and "Star West          N/A                                   5,167
           including but not limited to agreements and arrangements related to BSGR’s guarantees of Octea’s obligations Investments Limited"
           to Star West Investments Limited and Star West Investments Limited’s charge over the share of Octea as
           security for its loan.                                                                                        AND

                                                                                                                             TARGETED SEARCH: Targeted search
                                                                                                                             of post admin files for relevant
                                                                                                                             documents.
34         Any and all documents concerning sales of diamonds by Octea to any third parties, including but not limited to TARGETED SEARCH: Searches for          N/A                                     TBC
           any person or entity directly or indirectly associated with the Balda Foundation or Beny Steinmetz.               relevant documents in company books
                                                                                                                             and records
35         Any and all documents concerning any payments or other transfers of funds, however denominated, from                                                  N/A                                     TBC
           Octea to any third parties, including but not limited to any person either directly or indirectly associated with
           the Balda Foundation or Beny Steinmetz.
36         Documents sufficient to identify agreements between BSGR and Standard Chartered Bank and any                      "standard chartered plc" and        And file name is not                  2,358
           amendments thereto, including but not limited to the term loan facility agreement extended by Standard            (agreement OR debt)                 like "your payment ref"
           Chartered Bank and Implementation Agreement with Standard Chartered Bank.
37         Documents sufficient to identify the basis of the dispute, and any resolution thereof, concerning the claimed "standard chartered plc" and            And file name is not      Included in above
           escalation of debt due to Standard Chartered Bank.                                                                (agreement OR debt)                 like "your payment ref"   count as searches
                                                                                                                                                                                                   combined
                                                                                                                            AND

                                                                                                                            TARGETED SEARCH: Targeted search
                                                                                                                            of post admin files for relevant
                                                                                                                            documents.

38         Any and all documents concerning BSGR’s minority interest in West African Power Limited.                         west African power OR "wapl" OR      N/A                                   5,376
                                                                                                                            "wapo"
39         Any and all documents concerning West African Power Operation and documents sufficient to identify the           west African power OR "wapl" OR      N/A                       Included in above
           directors and officers of West African Power Operation and to show the ownership structure thereof.              "wapo"                                                         count as searches
                                                                                                                                                                                                   combined
40         Any and all financial statements of West African Power Limited from 2014 to present.                             west African power OR "wapl" OR      N/A                       Included in above
                                                                                                                            "wapo"                                                         count as searches
                                                                                                                                                                                                   combined
41         Documents sufficient to describe the dispute concerning the funding of West African Power Operation and the west African power OR "wapl" OR           N/A                       Included in above
           right to presentation of West African Power Limited on the board of the Nigerian Operating subsidiary.      "wapo"                                                              count as searches
                                                                                                                                                                                                   combined
42         Any and all documents concerning BSGR’s holdings in Roslindale PTE Ltd.                                          "Roslindale PTE"                     N/A                                   6,884
43         Any and all financial statements of Roslindale PTE Ltd from 2014 to present.                                     "Roslindale PTE"                     N/A                       Included in above
                                                                                                                                                                                           count as searches
                                                                                                                                                                                                   combined
44         Documents sufficient to identify the directors and officers of Roslindale PTE Ltd and to show the ownership      "Roslindale PTE"                     N/A                       Included in above
           structure thereof.                                                                                                                                                              count as searches
                                                                                                                                                                                                   combined
45         Documents sufficient to identify agreements between BSGR and Niron, including but not limited to the terms Niron                                      N/A                                   5,152
           of the proposed revenue sharing arrangement between BSGR and Niron.
46         Documents sufficient to identify any present or contingent financial interests by BSGR in Niron, direct or        Niron                               N/A                       Included in above
           indirect, or any financial interests held by directors, officers, managers, employees, consultants, creditors, or                                                               count as searches
           shareholders of BSGR.                                                                                                                                                                   combined
47         Documents sufficient to identify any present or contingent financial interests by Beny Steinmetz or his family Niron                                  N/A                       Included in above
           members in Niron, direct or indirect.                                                                                                                                           count as searches
                                                                                                                                                                                                   combined




                                                                                                  Page 2 of 4
     19-11845-shl                     Doc 71                Filed 10/30/19 Entered 10/30/19 15:15:17                                                               Main Document
                                                                         Pg 12 of 39

Request No. Vale Request                                                                                                   Keywords used and/or search          Other filters used        Doc. Review
                                                                                                                           methodology* **                                                  Count (inc
                                                                                                                                                                                              families)
48         Any and all documents concerning any relationship between BSGR and Niron, its affiliates, direct and indirect Niron                                  N/A                  Included in above
           owners, including relationships between individual directors, officers, employees, managers, consultants,                                                                 count as searches
           creditors, or shareholders of BSGR and Niron.                                                                                                                                     combined
49         Any and all documents concerning the history of incorporation of Niron, its corporate ownership, directors and Niron                                 N/A                  Included in above
           officers, employees, consultants, managers, creditors and shareholders.                                                                                                   count as searches
                                                                                                                                                                                             combined
50         Documents sufficient to identify current agreement between Niron and BSGR, including but not limited to         Niron                                N/A                  Included in above
           agreements concerning the Zogota mining concession.                                                                                                                       count as searches
                                                                                                                                                                                             combined
51         Any and all documents concerning agreements between Litigation Solutions Limited and BSGR, including but        ("litigation solutions limited" OR   N/A                              1,945
           not limited to the Funding Agreement entered into in November 2017 between Litigation Solutions Limited and     "litigation solutions ltd") and
           BSGR, security agreements and any other agreements related thereto.                                             agreement
52         Any and all documents concerning agreements between Nysco Management Corp., and BSGR, and any                   "nysco management corp*" w/20        N/A                              3,591
           amendments thereto, including but not limited to the Funding Agreement entered into on December 18, 2018        agreement
           and any other agreements related thereto.
53         Any and all agreements between BSGR and Tiffany & Co., including any loan agreements, and any                   "tiffany & co" OR "tiffany and co" OR N/A                             1,232
           amendments thereto.                                                                                             "tiffany & company" OR "tiffany and
                                                                                                                           company"
54         Any and all agreements between BSGR and/or the Joint Administrators and the Republic of Guinea, including       TARGETED SEARCH: Searches for         N/A                               TBC
           but not limited to any contractual arrangements and any binding or non-binding settlement term sheets           relevant documents in company books
           negotiated between BSGR and the Republic of Guinea including the February 2019 agreement.                       and records
55         Any records of attendance, meeting minutes, and non-privileged notes taken by individuals present during        n/a                                   N/A                               N/A
           settlement discussions between BSGR and the Republic of Guinea, including any meetings involving Alpha
           Conde, Nicolas Sarkozy, Beny Steinmetz and any other agents or representatives of BSGR, and the location of
           such discussions.

56         Documents sufficient to identify any retainer agreements between BSGR, Beny Steinmetz or his corporate         Sarkozy                              N/A                               1,435
           affiliates and former French President Nicolas Sarkozy.                                                        and title not like "The 6am Cut
                                                                                                                          London"
                                                                                                                          and email from not like "MSNBC
                                                                                                                          Headlines",
                                                                                                                          "lopinion@info.lopinion.fr",
                                                                                                                          "noreply@africaintelligence.com",
                                                                                                                          noreply
57         Documents sufficient to (i) identify and describe the basis of any and all disputes between BSGR and Cunico in TARGETED SEARCH: Searches for        N/A                                 TBC
           each of the Netherlands, Dubai and the Bahamas and (ii) any and all parties involved in the disputes.          relevant documents in company books
                                                                                                                          and records
58         Documents sufficient to (i) identify and describe the basis of the BSGR’s claims against Cunico in appeal                                           N/A                               1,208
           proceedings and (ii) identify any and all parties involved in the appeal proceeding.                           cunico AND (cooperatief OR
                                                                                                                          coöperatief OR cooeperatief) AND
                                                                                                                          "shareholder loan*"
                                                                                                                          AND unified title is not like chart,
                                                                                                                          MANACCS, "consolidated & company",
                                                                                                                          budget, ConsolidationWB, "forecast
                                                                                                                          cash flow", "canadian pathfinder",
                                                                                                                          "BSGR CONSOLIDATED COMPANY FS"



59         Any and all documents concerning the research the Joint Administrators have undertaken in order to ascertain cunico AND (claim* OR litigation* OR    Dated on or after                7,932
           BSGR’s underlying asset base in relation to the Cunico litigation.                                           "loan proceeding*") AND unified title   01/03/2018
                                                                                                                        is not like budget
                                                                                                                        Searching only BDO data sources
60         Any and all Documents concerning the loan of US$290,000 to a former employee of BSGR.                        (asha OR asher OR ash OR avidan)        No date filter                   1,063
                                                                                                                        w/20 (loan OR "legal fee*" OR "legal    No excel
                                                                                                                        expense*" OR "legal cost*")



61         Any and all other funding agreements between BSGR and/or the Joint Administrators and a third party.            n/a                                  N/A                                n/a




62         Documents sufficient to identify any loan agreements between BSGR and/or the Joint Administrators and a      TARGETED SEARCH: Searches for         N/A                                  TBC
           third party.                                                                                                 relevant documents in company books
                                                                                                                        and records
63         Any and all agreements executed by or on behalf of BSGR and/or the Joint Administrators on or after February ("Ogier LLP" OR "MacFarlanes" OR      Dated on or after                    454
           27, 2018.                                                                                                    "Babbe" OR "Reed Smith" OR            27/02/2018
                                                                                                                        "fieldfisher" OR "Shpetter" OR (Rajah
                                                                                                                        w/2 Tann) OR "Duane Morris") AND
                                                                                                                        ("engagement letter" OR "letter of
                                                                                                                        engagement" OR "LOE" OR "retainer")

                                                                                                                           Limited to the following folder on
                                                                                                                           BDO's DMS:
                                                                                                                           BSGR Insolvency- Working Papers -
                                                                                                                           Solicitor




64         Documents sufficient to identify (i) meetings attended by the Joint Administrators in connection with the       TARGETED SEARCH: Review of           No date filter                     512
           discharge of their duties, the other attendees at such meetings and the locations of such meetings; and (ii)    calendar entries for Joint
           conference calls or videoconferences attended by the Joint Administrators in connection with the discharge of   Administrators and BSGR mailboxes.
           their duties, the location from which they attended such conference calls or videoconferences, the other
           attendees at such meetings, and the locations from which they attended such conference calls or
           videoconferences.
65         Documents sufficient to identify (i) the parties against whom the Joint Administrators have asserted claims     n/a                                  N/A                                N/A
           and causes of action on behalf of BSGR and/or its creditors and (ii) the locations of such parties.




66         To the extent not already filed in connection with the Verified Chapter 15 Petition and/or the Cohen            ogier* AND transcript* AND "Royal    No date filter                   2,895
           Declaration, (i) any and all submissions or reports submitted to the Guernsey Courts concerning the Guernsey    Court* of Guernsey"
           Administration made by any party including but not limited to the Joint Administrators and BSGR and (ii) any
           and all transcripts of any and all proceedings before the Guernsey Courts concerning the Guernsey
           Administration.




                                                                                               Page 3 of 4
     19-11845-shl                       Doc 71                Filed 10/30/19 Entered 10/30/19 15:15:17                                                                Main Document
                                                                           Pg 13 of 39

Request No. Vale Request                                                                                                   Keywords used and/or search            Other filters used             Doc. Review
                                                                                                                           methodology* **                                                         Count (inc
                                                                                                                                                                                                     families)
67           Any and all communications by BSGR or the Joint Administrators with the Guernsey Courts.                      Ogier* AND "Royal Court* of Guernsey" No date filter             Included in above
                                                                                                                                                                                            count as searches
                                                                                                                                                                                                    combined




68           Any and all documents and communications which the Joint Administrators may rely on at the hearing on the     N/A                                    N/A                                     n/a
             Verified Chapter 15 Petition.



* Unless otherwise stated a date filter has been applied to each of the searches so as to only return documents dated on or after 1 January 2014.
** Where no search terms or methodology have been listed, it is either as the responsive documents have already been provided, will be provided in response to another request or no responsive documents exist.




                                                                                                  Page 4 of 4
19-11845-shl   Doc 71   Filed 10/30/19 Entered 10/30/19 15:15:17   Main Document
                                     Pg 14 of 39




                        Exhibit B
19-11845-shl             Doc 71     Filed 10/30/19 Entered 10/30/19 15:15:17                           Main Document
                                                 Pg 15 of 39
       NEW YORK                                                                                                    SHANGHAI
        LONDON                                                                                                      ATLANTA
       SINGAPORE                                                                                                   BALTIMORE
     PHILADELPHIA                                  FIRM and AFFILIATE OFFICES                                     WILMINGTON
        CHICAGO                                                                                                       MIAMI
    WASHINGTON, DC                                                                                                BOCA RATON
     SAN FRANCISCO                                                                                                PITTSBURGH
                                                   JARRET P. HITCHINGS
     SILICON VALLEY                                                                                                 NEWARK
                                                DIRECT DIAL: +1 302 657 4952
       SAN DIEGO                                                                                                   LAS VEGAS
                                               PERSONAL FAX: +1 302 397 2740
      LOS ANGELES                            E-MAIL: JPHitchings@duanemorris.com                                  CHERRY HILL
        TAIWAN                                                                                                    LAKE TAHOE
        BOSTON                                      www.duanemorris.com                                            MYANMAR
       HOUSTON                                                                                                        OMAN
        AUSTIN                                                                                              A GCC REPRESENTATIVE OFFICE
                                                                                                                 OF DUANE MORRIS
         HANOI
    HO CHI MINH CITY
                                                                                                             ALLIANCES IN MEXICO
                                                                                                                 AND SRI LANKA




October 14, 2019


VIA E-MAIL

Jeffrey A. Rosenthal, Esquire
Lisa M. Schweitzer, Esquire
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006

            Re:        BSG Resources Limited (in administration); Case No.: 19-11845 (SHL)

Dear Counsel:

        Please accept this further discovery progress report in accordance with the Court’s oral
ruling issued on October 3, 2019.1 The Joint Administrators made the following production during
the week ending October 11, 2019 (including on Saturday, October 12, 2019:

            October 10, 2019 – JA0001473 to JA0006734 (836 documents; 5,262 pages) including,
            but not limited to, documents responsive to Document Request Nos. 1, 2, 3, 5, 10, 11, 14,
            57, 58, 59, 60;

            October 12, 2019 – JA0006735 to JA0008578 (189 documents; 1,844 pages) including,
            but not limited to, documents responsive to Document Request Nos. 1, 10 and 11;

        In addition, a schedule setting forth the search terms and methodologies applied to the
various databases being searched for responsive documents is annexed hereto. This schedule and
the referenced searched terms and methodologies are continuously reviewed and may be revised
or refined as during the course of discovery.




1
    This report is intended to supplement the letter status update provided on October 11, 2019.

D UANE M ORRIS LLP
222 DELAWARE AVENUE, SUITE 1600      WILMINGTON, DE 19801-1659                     PHONE: +1 302 657 4900    FAX: +1 302 657 4901
19-11845-shl      Doc 71    Filed 10/30/19 Entered 10/30/19 15:15:17            Main Document
                                         Pg 16 of 39


Jeffrey A. Rosenthal, Esquire
October 14, 2019
Page 2

      Finally, the following information is intended to provide an overview of the Joint
Administrator’s ongoing document collection, review and production efforts:

          Population of all documents searched: 1.2 million

          Number of documents identified as potentially responsive as a result of key word
           searches: 69,092

          Number of documents reviewed: 53,908

          Number of documents identified as responsive in first review: 11,543

These 11,543 documents are in the process of being redacted for personal data subject to GDPR
and then reviewed and designated/redacted for attorney-client privilege. Following a final “quality
control” review by the Joint Administrators, these documents will be produced on a rolling basis.




                                                     Very truly yours,


                                                     /s/ Jarret P. Hitchings
19-11845-shl   Doc 71   Filed 10/30/19 Entered 10/30/19 15:15:17   Main Document
                                     Pg 17 of 39




                        Exhibit C
19-11845-shl           Doc 71     Filed 10/30/19 Entered 10/30/19 15:15:17                         Main Document
                                               Pg 18 of 39
     NEW YORK                                                                                                  SHANGHAI
      LONDON                                                                                                    ATLANTA
    SINGAPORE                                                                                                  BALTIMORE
   PHILADELPHIA                                FIRM and AFFILIATE OFFICES                                     WILMINGTON
     CHICAGO                                                                                                      MIAMI
  WASHINGTON, DC                                                                                              BOCA RATON
  SAN FRANCISCO                                                                                               PITTSBURGH
                                               JARRET P. HITCHINGS
  SILICON VALLEY                                                                                                NEWARK
                                            DIRECT DIAL: +1 302 657 4952
     SAN DIEGO                                                                                                 LAS VEGAS
                                           PERSONAL FAX: +1 302 397 2740
    LOS ANGELES                          E-MAIL: JPHitchings@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                  LAKE TAHOE
      BOSTON                                    www.duanemorris.com                                            MYANMAR
     HOUSTON                                                                                                      OMAN
      AUSTIN                                                                                            A GCC REPRESENTATIVE OFFICE
                                                                                                             OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                         ALLIANCES IN MEXICO
                                                                                                             AND SRI LANKA




October 18, 2019


VIA E-MAIL

Jeffrey A. Rosenthal, Esquire
Lisa M. Schweitzer, Esquire
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006

          Re:        BSG Resources Limited (in administration); Case No.: 19-11845 (SHL)

Dear Counsel:

        Please accept this further discovery progress report in accordance with the Court’s oral
ruling issued on October 3, 2019.

      I.     Production. The Joint Administrators made the following production during the
week ending October 18, 2019:

          October 16, 2019 – JA0008579 to JA0009054 (392 documents; 5,476 pages) including,
          but not limited to, documents responsive to Document Request No. 64;

          October 18, 2019 – JA0009055 to JA0009572 (150 documents; 518 pages) including, but
          not limited to, documents responsive to Document Request Nos. 2, 3 and 5.

        II.    On-going Review. The following information is intended to provide an overview
of the Joint Administrator’s ongoing document collection, review and production efforts:

                Population of all documents searched: 1.2 million

                Number of documents identified as potentially responsive as a result of key word
                 searches: 72,027

                Number of documents reviewed: 69,810
D UANE M ORRIS LLP
222 DELAWARE AVENUE, SUITE 1600   WILMINGTON, DE 19801-1659                    PHONE: +1 302 657 4900    FAX: +1 302 657 4901
19-11845-shl      Doc 71    Filed 10/30/19 Entered 10/30/19 15:15:17            Main Document
                                         Pg 19 of 39


Jeffrey A. Rosenthal, Esquire
Lisa M. Schweitzer, Esquire
October 18, 2019
Page 2

          Number of documents identified as responsive in first review: 15,123 (including those
           produced)

These 15,123 documents are in the process of being redacted for personal data subject to GDPR
and then reviewed and designated/redacted for attorney-client privilege. Following a final “quality
control” review by the Joint Administrators, these documents will be produced on a rolling basis.

        The Joint Administrators anticipate that review and production of responsive, non-
privileged documents will be complete by October 26, 2019.

        III.   Third-Party Documents. As of October 17, 2019, the Joint Administrators have
requested in writing (by courier and e-mail) that the following individuals or entities provide to
the Joint Administrators any documents responsive to the Document Requests that such individual
or entity maintains or possess: (i) Beny Steinmetz, (ii) Dag Cramer (individually and on behalf of
Onyx), (iii) David Clark, (iv) David Trafford, (v) Gustaf Bodin, (vi) Peter Drive, (vii) Asher
Avidan, (viii) Nysco Management, (ix) The Balda Foundation, (x) Marc Struik, and (xi) Yossie
Tchelet.




                                                     Very truly yours,


                                                     /s/ Jarret P. Hitchings
19-11845-shl   Doc 71   Filed 10/30/19 Entered 10/30/19 15:15:17   Main Document
                                     Pg 20 of 39




                        Exhibit D
19-11845-shl      Doc 71       Filed 10/30/19 Entered 10/30/19 15:15:17         Main Document
                                            Pg 21 of 39




                                              D: +1 212-225-2086
                                             jrosenthal@cgsh.com




                                            October 18, 2019


BY EMAIL

Frederick D. Hyman, Esq.
Michael R. Lastowski, Esq.
Jarret P. Hitchings, Esq.
Duane Morris LLP
1540 Broadway
New York, NY 10036


                Re: In re BSG Resources Limited, No. 19-11845 (SHL)

Dear Counsel:

                We write on behalf of Vale S.A. (“Vale”) in the above-captioned proceeding (the
“Proceeding”) with regard to the Joint Administrators’ discovery progress reports dated October
11 and 14, 2019 (collectively, the “Discovery Reports”). As set forth below, the Discovery
Reports fail to provide all of the categories of information required by the Court’s ruling at the
hearing held on October 3, 2019 (the “October 3 Hearing”), and expose glaring deficiencies in
the Joint Administrators’ document production efforts which, if not rectified, will lead to the
likely non-production of numerous documents responsive to Vale’s requests sustained by the
Court.

               First, during the October 3 Hearing, the Court ordered the Joint Administrators to
produce weekly discovery reports containing, at a minimum, the following categories of
information: (1) all of the discovery tasks that have been accomplished to date; (2) the discovery
tasks that remain in progress; (3) the discovery tasks that have not yet been started; and (4) the
Joint Administrators’ best estimate of when discovery will be complete.1 Notwithstanding this
order, the Discovery Reports do not clearly indicate which tasks are currently in progress, and
instead merely provide a brief explanation of the dates and sizes of past productions and the
number of documents searched, identified as responsive to search terms, reviewed, and identified
as responsive to document requests. Moreover, the Discovery Reports fail to provide any

1
       October 3 Hr’g Tr. 100:23-25, 101:1-3, 102:5-13, 104:15-22.
19-11845-shl           Doc 71
                          Filed 10/30/19 Entered 10/30/19 15:15:17                              Main Document
                                       Pg 22 of 39
Messrs. Hyman, Lastowski and Hitchings, p. 2

information whatsoever as to the outstanding discovery tasks that the Joint Administrators have
not yet started, and fail to state your estimated date for the completion of discovery. Please
confirm that, moving forward, your weekly discovery reports will identify information
responsive to each of the four categories ordered by the Court and described above, including in
particular details about your outstanding discovery tasks and an estimated date when discovery
will be complete.2

                Second, your proposed “search terms and methodologies applied to the various
databases being searched for responsive documents” to Vale’s so-ordered requests for production
(the “Document Requests” or “DR”), as described in Schedule 1 to the Discovery Reports (the
“Proposed Search Terms”), are arbitrary, overly narrow, and wholly inadequate and require, inter
alia, the following steps to rectify them:

                  1.       The Joint Administrators must immediately locate and produce easily-
                           identifiable documents responsive to the Document Requests.

                A number of Vale’s Document Requests seek easily-identifiable categories of
documents that are unquestionably within your possession, custody or control. The Joint
Administrators’ proposed methodology for identifying documents that are responsive to these
Document Requests is plainly inadequate insofar as, for many of them, your Discovery Reports
indicate that the Joint Administrators are using search terms even though these categories of
documents could be far more easily, quickly, inexpensively and reliably located by other
methods.

                For example, the Court so-ordered production of the financial statements for
BSGR and its subsidiaries and affiliates Octéa Limited, West African Power Limited, and
Roslindale PTE. See DR 7, 28, 40, 43. It is inconceivable that the Joint Administrators have no
ready access to, and cannot directly locate, BSGR’s financials, for example. Nevertheless, rather
than simply identifying a complete set of financial statements for each of these entities, you
propose to review a total of 12,375 documents that are responsive to certain search terms deemed
to be related to these requests in the hope that the responsive financial statements are among
them. This approach needlessly delays the production of these documents, results in additional
potentially unnecessary costs for the parties, and may not actually locate the full universe of
documents that you have been ordered to produce.

                Likewise, the Joint Administrators propose to locate BSGR’s and the Joint
Administrators’ filings and other communications with the Guernsey Courts, as well as the
transcripts of any proceedings held therein, see DR 66-67, by using search terms and then hoping
to find them amid potentially thousands of responsive documents, rather than simply identifying
and producing them to Vale. Your position in relation to this Document Request is untenable, as
documents that have been filed in the Guernsey proceeding should be readily accessible, and
could easily have been gathered and produced immediately upon receipt of the Document
Requests over four months ago. The same can be said with respect to several other of Vale’s

2
         While we await the Court’s entry of a written order on this issue, Judge Lane made clear that his rulings on
the record on October 3 constituted orders of the Court and thus require compliance. October 3 Hr’g Tr. 6:16-20;
111:21-23; 115:15-18.
19-11845-shl        Doc 71Filed 10/30/19 Entered 10/30/19 15:15:17              Main Document
                                       Pg 23 of 39
Messrs. Hyman, Lastowski and Hitchings, p. 3

requests for documents, including but not limited to requests for the makeup and activity of
BSGR’s and Roslindale’s Boards of Directors, DR 3, 44, and any retainer agreement between
BSGR and former French President Nicolas Sarkozy, DR 56. In each of those cases, the Joint
Administrators’ plan to run search terms for documents whose location should be well known or
easily ascertainable does not make sense to us and raises significant concerns.

               2.      The Joint Administrators must run searches for so-ordered Document
                       Requests that ask for “any and all” communications.

                Conversely, for several Document Requests that clearly must be subject to search
terms in order to be comprehensive (such as DR 9, 14-19, 25, each of which seek production of
“any and all” documents or include similarly comprehensive terms), the Joint Administrators
have either responded “N/A” or reported that you are using a “targeted search” to locate
documents responsive to Vale’s so-ordered Document Requests. These requests necessarily
require the use of search terms to locate and produce all of the responsive documents and
communications, both paper and electronic, within your possession, custody, and/or control. By
employing your approach, you purport to unilaterally and unjustifiably limit the Court’s order
granting broad discovery related to these requests.

                Indeed, in response to several of Vale’s Document Requests, see DR 4, 13, 23, 25,
27, 35, 55, 61, 65, the Joint Administrators do not provide any information regarding the process
you have employed to locate responsive documents, and instead under search methodology
simply state “N/A,” meaning either that “responsive documents have already been provided, will
be provided in response to another request or no responsive documents exis [sic].” Discovery
Reports, Ex. A at 4. Without more information, Vale has no understanding of what steps you
have taken to locate these documents and whether that process is sufficient to comply with the
Court’s order.

               3.      The Joint Administrators must broaden their arbitrary and overly
                       narrow search terms.

                  Even where the Proposed Search Terms properly contemplate the use of keyword
searches, your proffered search terms are often grossly inadequate. See, e.g., DR 3, 8, 20, 21, 24,
28, 33, 36-37, 42-44, 51-53, 60, 67. The effect of this results-oriented narrowing of search terms
is to artificially lower the responsiveness rate in contravention of the Court’s order granting
discovery responsive to Vale’s Document Requests.

               First, a number of Proposed Search Terms inexplicably include the full official
names of certain corporate entities, rather than the names more commonly used within email and
other communications to refer to those entities, as described in the chart below:

          Request No(s).     Proposed Search Term(s)              Shorthand Name(s)
              3, 21          “balda foundation”                   Balda
              3, 52          “nysco management corp”              Nysco
                3            “onyx financial advisors”            Onyx
             28, 33          “octea limited”                      Octea
               33            “Star West Investments Limited”      Star West
19-11845-shl        Doc 71Filed 10/30/19 Entered 10/30/19 15:15:17                         Main Document
                                       Pg 24 of 39
Messrs. Hyman, Lastowski and Hitchings, p. 4


           Request No(s).       Proposed Search Term(s)                    Shorthand Name(s)
              36, 37            “standard chartered plc”                   Standard Chartered
                                                                           SCB
               42, 43, 44       “Roslindale PTE”                           Roslindale
                   51           “litigation solutions limited”             LSL
                                “litigation solutions ltd”                 Litigation Solutions
                   53           “tiffany & co”                             Tiffany
                                “tiffany and co”                           Tiffany’s
                                “tiffany & company”
                                “tiffany and company”

Surely the Joint Administrators cannot credibly contend that the addition of “foundation” after
“balda,” for example, is necessary to weed out an inordinate number of false hits without the
collateral consequence of missing responsive documents. The only justification we see for the
Joint Administrators’ choice to use more complex search terms is to arbitrarily exclude
responsive documents from review and production.3

               Second, the Joint Administrators propose to employ keyword search terms when
searches by domain are far more logical. For example, in response to Vale’s request for “[a]ny
and all documents and communications between BSGR and financial advisors and/or auditors,”
DR 8, certain of your Proposed Search Terms are “ernst & young” and “ernst and young.” That
makes no sense – communications involving Ernst & Young and its associates can be found by
collecting emails sent to or from email addresses with “ey.com” domains rather than assuming
that they would say “ernst & young” or “ernst and young” in the email. 4 The same principle
applies to responsive documents and communications involving, among others, Baker Tilly (DR
8), Binder Dijker Otte LLP (“BDO”) (DR 24), and the Royal Court of Guernsey (DR 67).
Domain name searches make far more sense than the approach the Joint Administrators are
taking.

                Third, the Proposed Search Terms frequently use proximity connectors to narrow
search results artificially and inappropriately. See, e.g., DR 21, 28, 52, 60. The imposition of
those limiting agents – particularly when you have failed to provide, for purposes of comparison,
hit counts without the use of proximity connectors – constitutes a completely arbitrary restraint
on the scope of Vale’s court-ordered discovery.

                Fourth, in a particularly egregious example, the Proposed Search Terms require
that “documents sufficient to identify the ownership structure of and beneficial interests in the
Balda Foundation” contain both the terms “Balda” and “Agnes.” DR 20. That approach
unjustifiably assumes that Agnes Steinmetz is the sole beneficiary of the Balda Foundation,
despite the Court’s express rejection of that argument and its contrary finding that Beny

3
        Curiously, at times you have used shorthand names for these same terms, such as “balda” for Document
Request 20, and “SCB” and “LSL” for Document Request 21. We are at a loss to understand why those terms were
presumably deemed overbroad by you with respect to other Document Requests.
4
         Even were search terms proper in these circumstances, we do not understand why you would not include
“Ernst” (standing alone) and “E&Y” except to the extent you intend to exclude responsive documents.
19-11845-shl          Doc 71
                          Filed 10/30/19 Entered 10/30/19 15:15:17                           Main Document
                                       Pg 25 of 39
Messrs. Hyman, Lastowski and Hitchings, p. 5

Steinmetz holds a financial interest in BSGR through his beneficial interest in the Balda
Foundation.5 You cannot credibly purport to exclude even the review of documents referencing
Beny Steinmetz’s (or any third party’s) interest in the Balda Foundation that do not also mention
“Agnes.”

                 4.       The Proposed Search Terms fail to identify “targeted search” sources.

               Finally, in response to several of Vale’s so-ordered Document Requests, you
propose to run targeted searches in “company books and records,” “administration records” or
“administration folders” without clearly defining the meaning of those phrases. See, e.g., DR 1,
6, 14-19, 29-32, 34, 54, 57, 62. You do not specify whether those searches include server
folders, databases, internal proprietary locations, or documents only available in hard copy.
Absent more clarity about these search methodologies and procedures, neither Vale nor the Court
can possibly evaluate the adequacy of the Proposed Search Terms.

                That said, for some of these Document Requests, your proposed approach is
plainly insufficient. For example, in response to Vale’s requests for “[d]ocuments sufficient to
identify the nature of BSGR’s business activities conducted or directed” in Guernsey and
elsewhere, you propose to review only the Joint Administrators’ own “administration folders.”
DR 14-15. Limiting this search to “administration folders” – and not BSGR’s documents – is
facially under-inclusive, as the Court has held that documents predating the Guernsey
Administration are relevant to its determination of COMI.6

                                              *    *    *    *     *

                In short, we are concerned that the Proposed Search Terms appear to be designed
to delay the completion of discovery, contravene the Court’s orders, and unduly narrow the
scope of discovery already ordered by the Court. As these were just examples of our concerns
and not a comprehensive list, we request to meet and confer to discuss at a more granular level
appropriate ways to remedy the infirmities in the Joint Administrators’ Proposed Search Terms
and other collection and review methods. If we are unable to reach a mutually acceptable
resolution of these issues, Vale reserves all rights, including without limitation our right to seek
costs for enforcement of the Court’s discovery orders.

                We note that in raising these various concerns and objections to your search
methods and in offering alternative search methods, Vale does not intend to in any way waive its
various defenses and objections to the Joint Administrators’ discovery failures and shortcomings
to date or any other and further objections it may have. All rights are reserved with respect to the
Joint Administrators’ responses to the requests.


5
         October 3 Hr’g Tr. 29:3-6. Indeed, the Joint Administrators propose to exclude from your search any
potential beneficiaries other than Agnes Steinmetz even though you represented to the Court at the October 3
Hearing that “[t]he joint administrators themselves do not know if Beny Steinmetz and his family ultimately own
and control Balda.” Hr’g Tr. 14:16-18
6
        July 29 Hr’g Tr. 18:8-17, 19:3-4.
19-11845-shl   Doc 71     Filed 10/30/19 Entered 10/30/19 15:15:17   Main Document
                                       Pg 26 of 39
Messrs. Hyman, Lastowski and Hitchings, p. 6



                                          Sincerely,




                                          /s/ Jeffrey A. Rosenthal
19-11845-shl   Doc 71   Filed 10/30/19 Entered 10/30/19 15:15:17   Main Document
                                     Pg 27 of 39




                        Exhibit E
19-11845-shl      Doc 71        Filed 10/30/19 Entered 10/30/19 15:15:17                                 Main Document
                                             Pg 28 of 39

From:            Hitchings, Jarret P.
To:              Balter, Emily J.; Hyman, Rick D.
Cc:              Schwieder, Robert; Rosenthal, Jeffrey A.; Schweitzer, Lisa M.; Levander, Samuel; Lastowski, Michael R.
Subject:         RE: BSGR - Production Progress Report
Date:            Monday, October 28, 2019 9:00:16 PM


Emily –

There is no back-track. We will endeavor to respond as indicated, but necessarily subject to our
clients’ direction and approval.

In an effort to provide as prompt responses as possible, please see the following two notes:

1. Universe of documents. There are a total of 3.7 million documents in the data sources identified in
our August 27 letter. This number is generated from our client’s processing tool and is a more
accurate representation of the population of documents collected from the data source locations.
However, as some of those sources are internal to BDO or are the JAs’ email boxes, they may
potentially contain information, communications or other material relating to other matters. Those
sources therefore needed to be culled to account for these unrelated materials. The figure of 1.2
million is the total number of documents in Relativity, following de-duplication during data
processing and some broad keywords run over the Joint Administrators’ mailboxes in order to cull
communications regarding other clients/purely internal matters.

2. Redaction Logs. We understand that information regarding the GDPR redactions is being provided
with each disclosure in the load file (the field is called “Personal Data”). Kindly confirm. We further
understand that no privilege redaction or withholding information has been provided. We will
provide a timeline as to when this information will be provided, but we expect it will be generated as
production is completed.



From: Balter, Emily J. <ebalter@cgsh.com>
Sent: Monday, October 28, 2019 12:51 PM
To: Hitchings, Jarret P. <JPHitchings@duanemorris.com>; Hyman, Rick D.
<RHyman@duanemorris.com>
Cc: Schwieder, Robert <rschwieder@cgsh.com>; Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>;
Schweitzer, Lisa M. <lschweitzer@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Lastowski,
Michael R. <MLastowski@duanemorris.com>
Subject: RE: BSGR - Production Progress Report

Jarret,

We disagree with your re-characterization of the points below, in which you appear to backtrack
from numerous of the representations that you made on our call on Friday, including your
agreement to produce non-privileged correspondence between the Joint Administrators and the
custodians identified in paragraphs 2 through 5 of the Court’s Discovery Order [Dkt. 69], which you
now state is subject to your “client’s review.” We were likewise surprised to learn that you are still


                                                                                                                   CGS&H p. 1
19-11845-shl      Doc 71      Filed 10/30/19 Entered 10/30/19 15:15:17              Main Document
                                           Pg 29 of 39

not in a position to give us basic updates on information that should be readily accessible to you,
including confirming whether there are any discovery tasks that have not yet been started, providing
fundamental explanations of your search methodologies, and confirming when you will provide us
with privilege and redaction logs (which you indicated on Friday were already underway). In any
event, and in light of the upcoming hearing and the Court’s Order that your production of all
documents other than those described in paragraphs 2 through 5 be complete by last Saturday,
please let us know what information you expect to be able to provide to us by the end of the day.

In addition, with respect to your clarification that you will provide a comparison of search results
using your search terms and Vale’s proposed terms, the number of results, without more, will not
serve as a useful metric since, by definition, the narrower the search term, the fewer the hits. The
key question, of course, is whether narrowing the search terms eliminates unresponsive hits while
still capturing responsive ones. We therefore ask that you review a 5% sample of the total hits for
each search term and identify the percentage of responsive documents versus false hits for the
results based on (i) your search terms and (ii) Vale’s proposed search terms. We are available to
discuss this process further.

Best,
Emily
—
Emily J. Balter
Cleary Gottlieb Steen & Hamilton LLP
Assistant: ecarswell@cgsh.com  
One Liberty Plaza, New York NY 10006
T: +1 212 225 2189
ebalter@cgsh.com | clearygottlieb.com


From: Hitchings, Jarret P. [mailto:JPHitchings@duanemorris.com]
Sent: Monday, October 28, 2019 10:18 AM
To: Balter, Emily J. <ebalter@cgsh.com>; Hyman, Rick D. <RHyman@duanemorris.com>
Cc: Schwieder, Robert <rschwieder@cgsh.com>; Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>;
Schweitzer, Lisa M. <lschweitzer@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Lastowski,
Michael R. <MLastowski@duanemorris.com>
Subject: RE: BSGR - Production Progress Report

Emily –

Several points in your summary below are incorrect or seem to suggest firm agreement to
something that we indicated we would investigate. Broadly, any offer or proposed response made
during our call is, of course, subject to review and direction by our clients. I’ve addressed some
others is the text below (though points not specifically addressed are not necessarily conceded). In
any event, we will respond to you promptly once we confer with our clients.


Jarret P. Hitchings
Associate




                                                                                            CGS&H p. 2
19-11845-shl         Doc 71       Filed 10/30/19 Entered 10/30/19 15:15:17                  Main Document
                                               Pg 30 of 39

Duane Morris LLP
222 Delaware Avenue, Suite 1600
Wilmington, DE 19801-1659
P: +1 302 657 4952
F: +1 302 397 2740

JPHitchings@duanemorris.com
www.duanemorris.com

From: Balter, Emily J. <ebalter@cgsh.com>
Sent: Saturday, October 26, 2019 1:22 PM
To: Hyman, Rick D. <RHyman@duanemorris.com>
Cc: Schwieder, Robert <rschwieder@cgsh.com>; Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>;
Schweitzer, Lisa M. <lschweitzer@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Lastowski,
Michael R. <MLastowski@duanemorris.com>; Hitchings, Jarret P. <JPHitchings@duanemorris.com>
Subject: RE: BSGR - Production Progress Report

Mike, Rick, Jarret,

Thank you for speaking with us yesterday afternoon to discuss the Joint Administrators’ discovery
progress reports and the issues that we raised in our October 18, 2019 letter. We write to confirm
the positions that the Joint Administrators have taken during the meet and confer.

Discovery progress reports (dated October 11, 14, 18 and 25, 2019):

    ·    Scope of document collection/search. In response to our question, you have agreed to
         confirm with your client and provide a written response as to the distinction between the
         3,767,021 documents “collected from data source collections,” as represented in your
         October 25, 2019 letter, and the 1.2 million documents “searched,” as represented in your
         October 18, 2019 letter.[Jarret Hitchings] We will provide an explanation.

    ·     Discovery tasks not yet started. Pursuant to your obligations under paragraph 9(c) of the
         Court’s Discovery Order [Dkt. 69], you represented and agreed to confirm in writing that
         there are no discovery tasks that have not yet been started.[Jarret Hitchings] As concerns
         the process underway to review the 3.7 million documents in the data sources identified in
         our August 27 letter, we understand that all tasks are underway but need to confirm the
         same.

    ·     Documents from Beny Steinmetz, present and former directors of BSGR, Balda, Nysco and
         Onyx. Pursuant to your obligations under paragraphs 2 through 5 of the Court’s Discovery
         Order [Dkt. 69] to gather documents from the custodians listed therein, you represented in
         your October 25, 2019 letter that you have requested documents from (i) Beny Steinmetz
         (directly and through Marc Bonnant), (ii) Dag Cramer (individually and on behalf of Onyx),
         (iii) David Clark, (iv) David Trafford, (v) Gustaf Bodin, (vi) Peter Driver, (vii) Asher Avidan, (viii)
         Nysco Management, (ix) The Balda Foundation, (x) Marc Struik, (xi) Yossie Tchelet and (xii)
         Sandra Merloni-Horemans. You have agreed to produce the non-privileged correspondence
         between the Joint Administrators and these custodians as it relates to the requests for
         documents, and to identify any such correspondence over which you are claiming
         privilege.[Jarret Hitchings] Subject to our client’s review of this request. And if there is an


                                                                                                    CGS&H p. 3
19-11845-shl      Doc 71      Filed 10/30/19 Entered 10/30/19 15:15:17                 Main Document
                                           Pg 31 of 39

        assertion of privilege, yes that will be identified/explained.

            o With respect to Mr. Steinmetz, you stated that you have attempted to contact Mr.
               Steinmetz via email and physical mail but have not received a reply. You explained
               that you do not know Mr. Steinmetz’s address and that the mailing address and
               email addresses you used to contact Mr. Steinmetz were provided to you by the
               Joint Administrators, but that the Joint Administrators do not know if such addresses
               are current for Mr. Steinmetz. You stated that you do not know from where or how
               the Joint Administrators obtained these addresses.

            o If and when you receive documents from the custodians listed in paragraphs 2-5 of
                the Order, you have agreed to provide a production completion date for those
                documents in writing.

    ·   Privilege and redaction logs.  We have now confirmed that the Joint Administrators did not
        produce privilege and redaction logs with their October 10, 12, 16, 18, and 23 productions.
        You agreed that, that being the case, the Joint Administrators would produce privilege and
        redaction logs for the October 10, 12, 16, 18, and 23 productions promptly, and would
        provide privilege and redaction logs with their subsequent productions.[Jarret Hitchings]
         No. We will review whether these have been provided on a rolling basis, and if not, provide
        an explanation. We recognize we are obligated to provide privilege and redactions log and
        will do so promptly but it may be that to do so on a rolling basis is not practical or efficient.
        We will review.

Specific issues identified in Vale’s October 18, 2019 letter:

    ·    Easily-Identifiable Documents. You stated that in addition to using search terms you have
        “manually” searched for documents for all of the document requests listed in this category
        in our October 18, 2019 letter (document requests 3, 7, 28, 40, 43, 44, 56, 66, and 67). You
        agreed to provide a written explanation clarifying the distinction between the manual search
        process and the use of search terms.

            o Requests 7, 28, 40, 43.  You have or will provide all responsive financial statements for
               BSGR, Octéa (as well as two of its subsidiaries, Boroma and Toguma), and West
               African Power Limited. You represented that you only produced BSGR’s financial
               statement from 2014-16, and that BSGR does not have financial statements for the
               years 2017 or 2018. [Jarret Hitchings] This is my personal understanding. The
               documents that have been/will be produced speak for themselves. You have not yet
               produced any financial statements for Roslindale PTE and could not confirm whether
               such financial statements existed. You will produce any such documents that are in
               your possession, custody, and control.

            o Requests 66 and 67.  You stated that you do not currently have all of the court filings
               submitted to the Guernsey Court and are working to obtain them. 
[Jarret Hitchings]
               Again, as to my personal understanding and what I have personally received. You

                                                                                               CGS&H p. 4
19-11845-shl     Doc 71      Filed 10/30/19 Entered 10/30/19 15:15:17               Main Document
                                          Pg 32 of 39

                confirmed that, once obtained, you will produce all documents on the Guernsey
                docket. 
[Jarret Hitchings] To the extent permitted by the Guernsey court/and any
                applicable orders. To the extent such documents are under seal in Guernsey, you
                may produce them under separate cover. 
[Jarret Hitchings] If allowable.

            o Request 56.  This request calls for documents sufficient to identify any retainer
               agreements between BSGR, Beny Steinmetz or his corporate affiliates and former
               French President Nicolas Sarkozy. You stated that based on your searches, both
               manual and using search terms, you have not yet identified documents responsive to
               this request. You agreed to continue to search for documents responsive to this
               request.

    ·    Searches for Document Requests That Ask for “Any and All” Communications. We asked
        you to explain the process you have employed to locate responsive documents for Vale’s
        Document Requests 4, 9, 13-19, 23, 25, 27, 35, 55, 61, and 65, which seek production of
        “any and all” documents and to which you have either responded “N/A” or reported that
        you are using a “targeted search.” You stated that you did not know the basis for these
        responses and have agreed to follow up with a written explanation setting forth the steps
        you have taken to locate the documents responsive to these requests.

    ·    Arbitrary and Overly Narrow Search terms. In our October 18 letter, we identified a
        number of inadequacies with the search terms used in Vale’s Document Requests 3, 8, 20,
        21, 24, 28, 33, 36-37, 42-44, 51-53, 60, and 67, which we stated artificially lower the
        responsiveness rate in contravention of the Court’s order granting discovery responsive to
        Vale’s Discovery Requests. You responded that our suggestions for improving the search
        terms would increase the responsiveness rate exponentially and accordingly were not
        feasible. In support of your statement, you have agreed to provide us with a written
        response which identifies (i) the responsiveness rate for each of the document requests
        above using your current search terms, and (ii) the responsiveness rate for each of the
        document requests above using Vale’s proposed search terms.

    ·    Use of “targeted search.” You stated that you would confirm that in addition to running
        targeted searches for documents responsive to Vale’s Document Requests 1, 6, 14-19, 29-
        32, 34, 54, 57 and 62, you have used search terms to identify documents responsive to these
        requests.

[Jarret Hitchings] In general to these last several points, we indicated that we would provide further
explanation as to the search methodologies, including a comparison of search results using our terms
and your proposed terms.

Please confirm promptly if anything above does not conform with what you stated to us and provide
the documents and information identified above by Monday evening. We reserve all rights with
respect to these and other discovery matters.

Best,


                                                                                            CGS&H p. 5
19-11845-shl      Doc 71      Filed 10/30/19 Entered 10/30/19 15:15:17                Main Document
                                           Pg 33 of 39

Emily
—
Emily J. Balter
Cleary Gottlieb Steen & Hamilton LLP
Assistant: ecarswell@cgsh.com  
One Liberty Plaza, New York NY 10006
T: +1 212 225 2189
ebalter@cgsh.com | clearygottlieb.com


From: Balter, Emily J.
Sent: Thursday, October 24, 2019 6:02 PM
To: Hyman, Rick D. <RHyman@duanemorris.com>
Cc: Schwieder, Robert <rschwieder@cgsh.com>; Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>;
Schweitzer, Lisa M. <lschweitzer@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Lastowski,
Michael R. <MLastowski@duanemorris.com>; Hitchings, Jarret P. <JPHitchings@duanemorris.com>
Subject: RE: BSGR - Production Progress Report

Rick,

While it would be more constructive for you to list your issues prior to a call so that we can engage
productively on a meet and confer, if you will not do so and want to start with a call, we can do a call
tomorrow afternoon at 4 pm. If that works, we will send you a dial-in.

Best,
Emily
—
Emily J. Balter
Cleary Gottlieb Steen & Hamilton LLP
Assistant: ecarswell@cgsh.com  
One Liberty Plaza, New York NY 10006
T: +1 212 225 2189
ebalter@cgsh.com | clearygottlieb.com


From: Hyman, Rick D. [mailto:RHyman@duanemorris.com]
Sent: Thursday, October 24, 2019 5:25 PM
To: Balter, Emily J. <ebalter@cgsh.com>
Cc: Schwieder, Robert <rschwieder@cgsh.com>; Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>;
Schweitzer, Lisa M. <lschweitzer@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Lastowski,
Michael R. <MLastowski@duanemorris.com>; Hitchings, Jarret P. <JPHitchings@duanemorris.com>
Subject: RE: BSGR - Production Progress Report

The point of the call is to “meet and confer” regarding the issues raised in your letter.




Frederick (Rick) Hyman
Partner



                                                                                             CGS&H p. 6
19-11845-shl        Doc 71    Filed 10/30/19 Entered 10/30/19 15:15:17             Main Document
                                           Pg 34 of 39

Duane Morris LLP
1540 Broadway
New York, NY 10036-4086
P: +1 212 692 1063
F: +1 212 208 4521
C: +1 646 248 2969

rhyman@duanemorris.com
www.duanemorris.com



From: Balter, Emily J. <ebalter@cgsh.com>
Sent: Thursday, October 24, 2019 5:18 PM
To: Hyman, Rick D. <RHyman@duanemorris.com>
Cc: Schwieder, Robert <rschwieder@cgsh.com>; Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>;
Schweitzer, Lisa M. <lschweitzer@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Lastowski,
Michael R. <MLastowski@duanemorris.com>; Hitchings, Jarret P. <JPHitchings@duanemorris.com>
Subject: RE: BSGR - Production Progress Report

Rick,

We are available to meet and confer on any issues in dispute next Monday morning. However, we
sent you a letter last week raising various discovery related issues and you have not provided any
response. We view this as inconsistent with the Court’s direction that discovery should proceed
expeditiously and we should confer on resolving disputes. Please confirm that you will give us a
written response to our letter of last Friday, October 18 by no later than 4 pm tomorrow. We
reserve all rights to seek assistance and relief from the Court as may be necessary or appropriate.

Best,
Emily
—
Emily J. Balter
Cleary Gottlieb Steen & Hamilton LLP
Assistant: ecarswell@cgsh.com  
One Liberty Plaza, New York NY 10006
T: +1 212 225 2189
ebalter@cgsh.com | clearygottlieb.com


From: Hyman, Rick D. [mailto:RHyman@duanemorris.com]
Sent: Thursday, October 24, 2019 5:06 PM
To: Balter, Emily J. <ebalter@cgsh.com>
Cc: Schwieder, Robert <rschwieder@cgsh.com>; Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>;
Schweitzer, Lisa M. <lschweitzer@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Lastowski,
Michael R. <MLastowski@duanemorris.com>; Hitchings, Jarret P. <JPHitchings@duanemorris.com>
Subject: RE: BSGR - Production Progress Report

Emily, can you suggest some times tomorrow afternoon for a conversation?

Rick



                                                                                           CGS&H p. 7
19-11845-shl        Doc 71    Filed 10/30/19 Entered 10/30/19 15:15:17            Main Document
                                           Pg 35 of 39

Frederick (Rick) Hyman
Partner

Duane Morris LLP
1540 Broadway
New York, NY 10036-4086
P: +1 212 692 1063
F: +1 212 208 4521
C: +1 646 248 2969

rhyman@duanemorris.com
www.duanemorris.com



From: Balter, Emily J. <ebalter@cgsh.com>
Sent: Wednesday, October 23, 2019 11:09 PM
To: Hyman, Rick D. <RHyman@duanemorris.com>
Cc: Schwieder, Robert <rschwieder@cgsh.com>; Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>;
Schweitzer, Lisa M. <lschweitzer@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Lastowski,
Michael R. <MLastowski@duanemorris.com>; Hitchings, Jarret P. <JPHitchings@duanemorris.com>
Subject: RE: BSGR - Production Progress Report

Rick,

As you are aware from our letter, our objections go well beyond coming up with a new list of terms.
 That said, our objections already identify specific issues with your search terms and concrete
suggestions for how they can be improved. Please let us know if and when you will respond to all
the substantive issues we have raised, so that we understand your position and can have a
productive meet and confer.

Best,
Emily
—
Emily J. Balter
Cleary Gottlieb Steen & Hamilton LLP
Assistant: ecarswell@cgsh.com  
One Liberty Plaza, New York NY 10006
T: +1 212 225 2189
ebalter@cgsh.com | clearygottlieb.com


From: Hyman, Rick D. [mailto:RHyman@duanemorris.com]
Sent: Wednesday, October 23, 2019 7:34 PM
To: Balter, Emily J. <ebalter@cgsh.com>
Cc: Schwieder, Robert <rschwieder@cgsh.com>; Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>;
Schweitzer, Lisa M. <lschweitzer@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Lastowski,
Michael R. <MLastowski@duanemorris.com>; Hitchings, Jarret P. <JPHitchings@duanemorris.com>
Subject: Re: BSGR - Production Progress Report

Of course we will meet and confer. Do you have a list of terms?




                                                                                          CGS&H p. 8
19-11845-shl        Doc 71      Filed 10/30/19 Entered 10/30/19 15:15:17              Main Document
                                             Pg 36 of 39

Sent from my iPhone


         On Oct 23, 2019, at 7:27 PM, Balter, Emily J. <ebalter@cgsh.com> wrote:

     ﻿
     Rick,

     At the October 3 hearing and in the Court’s order of October 21, Judge Lane required
     the Joint Administrators to provide Vale with a list of search terms to facilitate a
     dialogue should Vale have concerns, and, should there be a dispute, ordered the
     parties to “meet and confer about the search terms so as to use their best efforts to
     reasonably resolve such dispute(s).” Order ¶ 10. In light of this direction, please tell
     us promptly whether you intend to respond to the substantive issues we have raised
     and intend to meet and confer with us on these issues this week. Otherwise, we will
     have no choice but to raise this non-compliance with the Court.

         Best,
         Emily
         —
         Emily J. Balter
         Cleary Gottlieb Steen & Hamilton LLP
         Assistant: ecarswell@cgsh.com  
         One Liberty Plaza, New York NY 10006
         T: +1 212 225 2189
         ebalter@cgsh.com | clearygottlieb.com


     From: Hyman, Rick D. [mailto:RHyman@duanemorris.com]
     Sent: Wednesday, October 23, 2019 3:18 PM
     To: Schwieder, Robert <rschwieder@cgsh.com>; Rosenthal, Jeffrey A.
     <jrosenthal@cgsh.com>; Schweitzer, Lisa M. <lschweitzer@cgsh.com>; Levander,
     Samuel <slevander@cgsh.com>; Balter, Emily J. <ebalter@cgsh.com>
     Cc: Lastowski, Michael R. <MLastowski@duanemorris.com>; Hitchings, Jarret P.
     <JPHitchings@duanemorris.com>
     Subject: RE: BSGR - Production Progress Report

         All, we have received your letter dated October 18, 2019. We are disappointed that
         you continue to make unfounded accusations of bad faith which we consider to be
         unprofessional and disrespectful. Judge Lane has already admonished Vale not to
         micromanage discovery. We have produced approximately 2,440 documents to date
         and will continue production on a rolling basis. If, once production is complete, Vale
         has reasonable grounds to believe that additional, targeted and specific search terms
         will identify further responsive, non-privileged information that has not been produced
         by the Joint Administrators or is already in Vale’s possession, please provide such terms
         for our consideration.



                                                                                              CGS&H p. 9
19-11845-shl      Doc 71       Filed 10/30/19 Entered 10/30/19 15:15:17      Main Document
                                            Pg 37 of 39

     Thank you.




     Frederick (Rick) Hyman
     Partner

     Duane Morris LLP
     1540 Broadway
     New York, NY 10036-4086
     P: +1 212 692 1063
     F: +1 212 208 4521
     C: +1 646 248 2969

     rhyman@duanemorris.com
     www.duanemorris.com



     From: Schwieder, Robert <rschwieder@cgsh.com>
     Sent: Friday, October 18, 2019 4:21 PM
     To: Hitchings, Jarret P. <JPHitchings@duanemorris.com>; Rosenthal, Jeffrey A.
     <jrosenthal@cgsh.com>; Schweitzer, Lisa M. <lschweitzer@cgsh.com>; Levander,
     Samuel <slevander@cgsh.com>; Balter, Emily J. <ebalter@cgsh.com>
     Cc: Lastowski, Michael R. <MLastowski@duanemorris.com>; Hyman, Rick D.
     <RHyman@duanemorris.com>
     Subject: RE: BSGR - Production Progress Report

     Counsel,

     Please see attached.

     Best,
     Robbie


     —
     Robert Schwieder | Law Clerk
     Cleary Gottlieb Steen & Hamilton LLP
     Assistant: mduchene@cgsh.com  
     One Liberty Plaza, New York NY 10006
     T: +1 212 225 2918
     rschwieder@cgsh.com | clearygottlieb.com


     From: Hitchings, Jarret P. [mailto:JPHitchings@duanemorris.com]
     Sent: Monday, October 14, 2019 5:33 PM
     To: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Schweitzer, Lisa M.
     <lschweitzer@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Balter, Emily J.
     <ebalter@cgsh.com>
     Cc: Lastowski, Michael R. <MLastowski@duanemorris.com>; Hyman, Rick D.
     <RHyman@duanemorris.com>
     Subject: RE: BSGR - Production Progress Report



                                                                                     CGS&H p. 10
19-11845-shl            Doc 71          Filed 10/30/19 Entered 10/30/19 15:15:17                                     Main Document
                                                     Pg 38 of 39

         Counsel –

         Please see the attached letter supplementing our progress report from Friday.




         Jarret P. Hitchings
         Associate

         Duane Morris LLP
         222 Delaware Avenue, Suite 1600
         Wilmington, DE 19801-1659
         P: +1 302 657 4952
         F: +1 302 397 2740

         JPHitchings@duanemorris.com
         www.duanemorris.com

         From: Hitchings, Jarret P.
         Sent: Friday, October 11, 2019 8:59 PM
         To: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; 'Schweitzer, Lisa M.'
         <lschweitzer@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Balter, Emily J.
         <ebalter@cgsh.com>
         Cc: Lastowski, Michael R. <MLastowski@duanemorris.com>; Hyman, Rick D.
         <RHyman@duanemorris.com>
         Subject: BSGR - Production Progress Report

         Counsel –

         Please see the attached letter concerning the progress of production by the Joint
         Administrators this week.

         Thank you and have a nice weekend.



         For more information about Duane Morris, please visit http://www.DuaneMorris.com


         Confidentiality Notice: This electronic mail transmission is privileged and confidential and is intended only for the review
         of the party to whom it is addressed. If you have received this transmission in error, please immediately return it to the
         sender. Unintended transmission shall not constitute waiver of the attorney-client or any other privilege.

         This message is being sent from a law firm and may contain confidential or privileged information. If you are not the
         intended recipient, please advise the sender immediately by reply e-mail and delete this message and any attachments
         without retaining a copy.

         Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its
         affiliated entities in certain jurisdictions, and the term "offices" includes offices of those affiliated entities.


This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient,
please advise the sender immediately by reply e-mail and delete this message and any attachments without retaining a copy.



                                                                                                                              CGS&H p. 11
19-11845-shl            Doc 71          Filed 10/30/19 Entered 10/30/19 15:15:17                                    Main Document
                                                     Pg 39 of 39

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in
certain jurisdictions, and the term "offices" includes offices of those affiliated entities.


This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient,
please advise the sender immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in
certain jurisdictions, and the term "offices" includes offices of those affiliated entities.


This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient,
please advise the sender immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in
certain jurisdictions, and the term "offices" includes offices of those affiliated entities.


This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient,
please advise the sender immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in
certain jurisdictions, and the term "offices" includes offices of those affiliated entities.




                                                                                                                             CGS&H p. 12
